      Case 3:17-cv-08004-SPL Document 224 Filed 06/11/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )     No. CV-17-08004-PCT-SPL
      Stephen C., et al.,
 9                                               )
                                                 )
                        Plaintiffs,              )     ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Bureau of Indian Education, et al.,        )
12                                               )
13                      Defendants.              )
                                                 )
14                                               )

15          Pending before the Court is the parties’ Joint Motion to Hold Final Pretrial
16   Conference Remotely (Doc. 223) based on the COVID-19 pandemic and continuing health
17   concerns. Good cause appearing,
18          IT IS ORDERED that the Joint Motion to Hold Final Pretrial Conference Remotely
19   (Doc. 223) is granted.
20          IT IS FURTHER ORDERED that the Final Pretrial Conference set for July 23,
21   2020 at 9:00 a.m. shall be held telephonically.
22          IT   IS    FURTHER        ORDERED          that   the   parties   shall   jointly   email
23   Logan_Chambers@azd.uscourts.gov at least forty-eight hours prior to the hearing to obtain
24   the call-in information.
25          Dated this 10th day of June, 2020.
26
27                                                      Honorable Steven P. Logan
                                                        United States District Judge
28
